Clabk, C. J.,
concurring in tbe dissenting opinion of Clarkson, J.: Tbe facts and tbe law in this case are so clearly and fully stated in tbe opinion of Judge Clarkson that they need not be repeated.
On defendant Hart’s statement alone, discarding all others, be was clearly guilty of aiding and abetting in tbe kidnapping and ravishing of a girl 13 years of age. On bis own statement, with tbe reasonable inference to be drawn therefrom, tbe other defendant, Hicks (who bas fled tbe State), came to him and suggested tbe conspiracy by which Hicks was to furnish tbe automobile and be was to go to call on this girl, whom Hicks did not know, at her home and take her to tbe drug store to get ice cream or soda water. They went about dusk, and tbe defendant Hart, who knew tbe girl, went into tbe bouse and overcame her mother’s reluctance by promising to bring her back in a few minutes. When tbe girl went out to tbe automobile she found Hicks also, a man of 23 or 24 years of age. Tbe defendant Hart himself was 17 or 18. Instead of taking her to tbe drug store tbe automobile quickly turned off and she was taken off into tbe night into tbe woods or a deserted place two miles from town and there, in consequence of a remark which Hart says Hicks made to him, be got out of tbe car, be says, “knowing what Hicks intended to do,” and walked off a few steps. He made no attempt to prevent it by persuasion or otherwise, and tbe deed was done. Tbe girl of 13 could not consent even if, in tbe darkness of a sleety night, two miles off in a desolate place, and dominated by tbe two lustful men, she bad dared make a hopeless cry for help, which no one could have beard. Hart soon returned to tbe automobile, and tbe girl says that be himself then proposed to ravish her but she repulsed him, having found out what it meant and doubtless suffering from pain, as tbe doctor says on examination be found tbe parts bad been recently lacerated.
Tbe doctor also testified that she bad never previously bad any intercourse with a man, and there was uncontradicted testimony that she was a respectable girl of good character and that her family stood well in tbe community. Tbe girl’s testimony of tbe whole brutal deed is clear and convincing in all its pathetic details.
Tbe act of carrying her off was necessarily kidnapping, because it was accomplished by tbe lying statements of Hart to tbe girl’s mother *606tbat tbey were going to tbe drug store and tbat be would bring ber back in a few minutes. Instead of tbat sbe was taken off in tbe cold and sleet two miles away, where ber screams and appeals for help could have been beard by no mortal ears except tbe two men wbo bad brought h&r there, in all tbe ignorance of ber 13 years, to commit this foul wrong upon ber.
Hart on bis return made no statement of tbe crime tbat bad been perpetrated, no denunciation of Hicks’ deed; and bis conduct from beginning to end shows not only a previous conspiracy but tbe acquiescence in it, both at tbe time and afterwards, until, upon tbe statement of tbe girl which, on ber return borne, sbe immediately made to ber mother, legal proceedings were promptly taken out. Hicks at once fled tbe State.
In the long annals of this Court there is no case tbat is more atrocious in all its features. Two men conspire to take an innocent girl — ■ for such tbe uncontradicted evidence shows sbe was — 13 years of age from ber borne upon tbe lying representations of this defendant, to be ravished, C. S., 4209, by tbe older man and attempted by tbe younger, for a girl of tbat age could not give consent. It was really a case of rape, which in this State is properly a banging offense.
As Mr. Justice Glarlcson justly says, there is not a single error of law on tbe part of tbe judge pointed out or even alleged in tbe trial— neither in tbe omission nor admission of evidence nor in tbe charge. Tbe appeal has been treated by defendant’s counsel rather as an impeachment trial 'of tbe judge to divert attention from tbe two criminals charged by a grand jury, one of whom has confessed bis guilt by flight and tbe other has been convicted by a jury. Even if there bad been any errors alleged or shown tbey would bave been harmless, because, on tbe defendant’s own testimony, be was guilty to tbe deepest degree. He admits tbe previous agreement between himself and Hicks, tbe older man; be made no protest to tbe car going to this remote place instead of to tbe drug store, as be bad promised tbe mother; be says tbat when be got out of tbe car be' “knew what Hicks intended to do and made no opposition,” and be made no subsequent admission until forced into court himself. He was an aider and abettor both before and after tbe fact, upon bis own testimony.
Tbe matter most strenuously charged as error of tbe judge, to give' color to tbe claim tbat tbe defendant might have been acquitted, was tbat at tbe close of tbe evidence tbe solicitor moved tbat tbe defendant, wbo was under bond, should be taken into custody, and tbe motion was granted. Tbat was a matter which rested solely in tbe discretion of the trial, judge. He was a lawyer of distinction, a man of judgment and ability, wbo bad been placed in tbat position by tbe votes of tbe *607people, and it was not necessary tbat bis action should be submitted to a vote of the bystanders or the approval of the defendant’s counsel. At the end of the testimony, as the court was about to adjourn for the night, it being apparent that a conclusive case of guilt as to the defendant had been shown, and it being also known that his partner in guilt, Hicks, had fled the State, there was such ground for doubt that the defendant that night might follow the same course by passing over the State border, less than a. half-hour’s distance in an automobile, the judge of his own. motion should have placed him in custody. Most certainly,'when the solicitor moved for his being taken into custody, if the judge had refused and the defendant had escaped that night, the judge would have been the subject of just censure by all good citizens.
There are two or three allegations that the judge expressed an opinion upon the facts, but an examination of the record will show that he was stating the contentions of the State, as he also stated the contentions of the defendant, fairly and fully, and "the same is sufficient answer to the charge that the judge stated the contentions of the State more fully than those of the defendant. The charge as set out by Judge Clarkson in his opinion is fair and full and an admirable and impartial statement of the law.
It is also charged as error on the part of the judge, which ought to set aside the verdict, notwithstanding the facts admitted by the defendant upon the trial, that the judge stated, in reciting the progress of the law, which originally did not make this offense a felony at common law, if the female child was beyond 12 years, that, our statute had raised to 14, the age at which a seducer could ravish her with impunity, and that the Legislature then sitting had passed a bill in one House raising the age of consent to 16. In fact, the Legislature at that very time, at the instance of the women of the State, had passed such bill in one House, which has become chapter 140, Laws 1923, ratified 3 March, and the judge stated the law correctly, and it could have had no influence on the jury in this cáse, who understood the fact that the girl who had been thus kidnapped and ravished, C. S., 4209, was under 14 as charged in the bill.
An appeal also has been made that if this defendant undergoes the punishment which the law denounces for this nefarious crime, and for which the judge has not imposed the full penalty of the law, it would be to ruin him; but to acquit a man guilty of a crime against a 13-year-old girl, of which he is guilty on his own testimony, is injurious to society and to the State, and the jury were not improperly told by the judge that they should do their duty with impartiality. Even then, when he put the defendant in custody upon motion of the solicitor, the judge was careful to tell the jury, though it was not required *608of him to do so, tbat tbis act was no expression of opinion on bis part as to tbe guilt or innocence of tbe prisoner. A Granville County jury of 12 bonest, intelligent men upon tbis testimony could not possibly bave acquitted tbe defendant upon bis own showing, and it is a serious reflection upon tbe intelligence of jurors to allege tbat sucb act of tbe judge biased tbeir verdict. Tbe remarks of tbe judge were not error. It was tbe defendant wbo bad committed a crime for wbicb be stood charged by tbe grand jury and of wbicb tbe unanimous verdict of tbe jury has convicted him.
The American Bar Association, beaded by Chief Justice 'Taft, has recently addressed to tbe American people a statement tbat there was a “growing want of respect, not to say a growing hostility, to tbe courts,” and among a free and intelligent people, sucb as those in North Carolina and in tbis Union, tbis cannot occur when tbe courts are doing tbeir full duty. If it is not a punishable offense for these two men, one 24 and tbe other 17 or 18 years of age, to conspire to kidnap tbe respectable 13-year-old daughter of a respectable citizen and one ravish her and tbe other aid and abet in tbe act, even if be did not attempt to also perpetrate it (as tbe girl testifies tbat be did), what citizen of North Carolina, what mother or brother can feel sure tbat tbe honor of bis little child will be protected by tbe courts ?
Sucb men as these two defendants should be made to know tbat tbe law is prompt and certain in infliction of punishment when guilt is clear as here. Criminals should be made to feel tbat justice can grasp with a band of iron and wring with an arm of steel. "When tbis is done, secret societies to enforce tbe law will disappear and tbe courts will not, as Chief Justice Taft says, be tbe subject of increasing disrespect and of growing hostility. As Lord Chancellor Erskine said on a memorable occasion in English history, “Morality comes in tbe cold abstract from tbe pulpit, but men smart practically under its lessons when we lawyers are tbe teachers.”
On bis own showing tbe defendant was guilty of one of tbe most dastardly crimes tbat appears on tbe records of tbis Court. Upon tbe verdict of 12 good and true men, against whom tbe defendant made no objection, be was found guilty. On a trial, in wbicb there appears not a single legal exception to tbe evidence or to tbe charge of tbe court, be has been found guilty. Tbe judge did nothing but bis duty. He charged tbe evidence and tbe law fairly and impartially, and there is no ground on wbicb tbis defendant should be excused from tbe penalty of tbe law wbicb be has brought down upon bis own bead.